DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-12 are objected to because of the following informalities:  In line 1 of each of claims 2-12, “Claim” should read –claim--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at most 10%”, and the claim also recites “at most 5%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “at most 10%”, and the claim also recites “at most 5%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2011/0200426 (Takano hereinafter) in view of USP 4,232,994 (Tsuji hereinafter).
With regard to claim 1, Takano discloses a hand-guided working apparatus (1), comprising: 
a radial fan (3) which has a fan impeller (comprising fingers, 3a) and an air duct (defined by 15, 16a and 16b), said air duct comprising a spiral portion (Fig. 2) surrounding the fan impeller (3a) and having a duct cross section which increases in air flow direction (the duct being a spiral, it increases in cross section in the flow direction) and an outlet portion (11) which adjoins the spiral portion, and has a radially inner boundary wall and a radially outer boundary wall (Fig. 2), wherein the outlet portion (11) ends in an air outlet opening, an outlet width of the air outlet opening being smaller than an outside diameter of the fan impeller,
wherein at least one of the radially inner and the radially outer boundary wall of the outlet funnel portion has a curvature opposed to that of the spiral portion (the outlet, at or about 10L, begins a curvature opposed to that of the spiral portion).
Takano does not disclose that the outlet portion widens in a funnel shape in the airflow direction, or wherein an intermediate wall is arranged in the outlet funnel portion, between the radially inner and the radially outer boundary wall, the intermediate wall extending with a curvature opposed to that of the spiral portion and dividing the outlet funnel portion into two component portions, each widening in the shape of a funnel in the air flow direction.
Tsuji teaches a rotary fan with an impeller (8) in a spiral case (1), wherein the outlet portion (10) widens in a funnel shape in the airflow direction (Fig. 2) and an intermediate wall (10) is arranged in the outlet funnel portion, between a radially inner and a radially outer boundary wall, the intermediate wall (10) extending with a curvature opposed to that of the spiral portion and dividing the outlet funnel portion into two component portions, each widening in the shape of a funnel in the air flow direction (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Takano by forming the outlet portion so that it widens in a funnel shape in the airflow direction and providing an intermediate wall arranged in the outlet funnel portion, between a radially inner and a radially outer boundary wall, the intermediate wall extending with a curvature opposed to that of the spiral portion and dividing the outlet funnel portion into two component portions, each widening in the shape of a funnel in the air flow direction as taught in Tsuji for the purposes of maintaining a uniform discharged flow (col. 3 lines 38-41).
With regard to claim 2, insofar as claim 2 is definite, the Takano modification with regard to claim 1 discloses the hand-guided working apparatus according to claim 1, wherein an inner transverse spacing of the intermediate wall (10) from the radially inner boundary wall and an outer transverse spacing of the intermediate wall (10) from the radially outer boundary wall are equal or differ by at most 10% or differ by at most 5% (Fig. 2, 1b and col. 3 line 35).
With regard to claim 3, insofar as claim 3 is definite, the Takano modification with regard to claim 1 discloses the hand-guided working apparatus according to claim 
With regard to claim 5, the Takano modification with regard to claim 1 discloses the hand-guided working apparatus according to claim 1, wherein the intermediate wall (10) ends flush with the air outlet opening (1a) in the air flow direction (Fig. 2 of Tsuji), or
the intermediate wall ends before the air outlet opening at a distance which is at least one of: at most 10% of a length of said intermediate wall in the air flow direction and at most twice a wall thickness of said intermediate wall.
With regard to claim 6, the Takano modification with regard to claim 1 discloses the hand-guided working apparatus according to claim 1, wherein a wall thickness of the intermediate wall (10) is at most 5% of the outlet width of the air outlet opening (1a) (In Tsuji, Fig. 2, this occurs at least at the air outlet opening (1a)).
With regard to claim 7, the Takano modification with regard to claim 1 discloses the hand-guided working apparatus according to claim 1, wherein an inflow-side wall side edge of the intermediate wall (10) extends into a transitional region of the spiral portion and of the outlet funnel portion (Fig. 2 of Tsuji).
With regard to claim 8, the Takano modification with regard to claim 1 discloses the hand-guided working apparatus according to claim 1, wherein at least one of the radially inner boundary wall and the radially outer boundary wall of the outlet funnel portion continues counter to the air flow direction into the spiral portion and changes its 
With regard to claim 9, the Takano modification with regard to claim 1 discloses the hand-guided working apparatus according to claim 1, wherein the intermediate wall (10) has a continuous, perforation-free form.
With regard to claim 11, the Takano modification with regard to claim 1 discloses the hand-guided working apparatus according to claim 1, further comprising: 
a working tool (1), an electric drive motor (2) for the working tool (1), and a cooling air duct for the drive motor (2), wherein the radial fan is arranged in the cooling air duct (Fig. 1 shows the motor (2) inside the hollow cavity created by the two halves (10L and 10R) of the case and this is the same cavity through which the fan causes air to flow).
With regard to claim 12, the Takano modification with regard to claim 1 discloses the hand-guided working apparatus according to claim 1, wherein the apparatus is a hand-guided garden or forestry working apparatus.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Tsuji and in further view of USPAP 2017/0016453 (Knopp et al. hereinafter).
With regard to claim 4
Knopp et al. teaches a fan in a spiral casing comprising an outlet portion that widens in a funnel shape in the airflow direction and an intermediate wall (107) of constant thickness (Fig. 4) and sound attenuating material lining the walls of the casing (paragraph [0070]) and the intermediate wall (paragraph [0074]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Takano modification with regard to claim 1 by forming the intermediate wall to be of a constant thickness and to provide sound attenuating material lining the walls of the casing and the intermediate wall as taught in Knopp et al. for the purposes of promoting laminar flow and reduce turbulence and  to reduce total sound (paragraphs [0068] and [0074] of Knopp et al.).
With regard to claim 10, the Takano modification with regard to claim 4 discloses the hand-guided working apparatus according to claim 1, wherein at least one of the intermediate wall, the radially inner boundary wall and the radially outer boundary wall has a sound-damping surface or is formed from a sound-absorbing material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2004/0165984, 2008/0298959, 2012/0141264, 2021/0148377 and 2021/0388847 as well as USP’s 2,001,522, 4,944,654, 6,575,695, 1,529,815 and 5,144,757 all disclose rotary fans with a spiral volute.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745